Citation Nr: 1441372	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  14-12 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation for compensation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to November 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying the Veteran's January 2013 claim for a TDIU, as well as an increased rating for bilateral hearing loss.  Only the TDIU issue is now before the Board for review, although it is noted that the issue of the rating to be assigned for bilateral hearing loss, which the RO determined was an inferred claim based on certain evidence developed, was also denied by the same January 2014 action.  An appeal as to the denial of the claim for an increased rating for bilateral hearing loss was then initiated but not completed by the filing of a substantive appeal relating thereto, and, as such, the hearing loss claim is not within the Board's appellate jurisdiction for review and it is not herein further addressed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is rendered unemployable solely as a result of his multiple, service-connected disabilities of a common etiology ratable in combination as 60 percent disabling since December 2012 and with due consideration of his educational and occupational background.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The general norm is that, before addressing the merits of a claim on appeal, the Board is required to ensure that the VA's duties to notify and assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In this instance, however, the disposition as to this matter is wholly favorable to the extent indicated.  For this reason, the need to discuss whether VA has complied with its duties to notify and assist as to this matter is obviated. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.   For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of the veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director, Compensation and Pension Service, for extraschedular consideration. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991)."  Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim).  Marginal employment is found whenever the Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census as the poverty threshold for one person.  However, 38 C.F.R. § 4.16 further elaborates provides an exception to the income limitation to employment in a protected environment, such as family business or sheltered workplace, on a facts found basis.  Id.

In Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), the following was noted: 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In the matter at hand, service connection for bilateral hearing loss and tinnitus was established previously, both as due to a common etiology involving inservice acoustic trauma.  Both grants of service connection were effective from August 2006.  A combined disability rating of 20 percent was in effect from August 31, 2006; 30 percent from September 15, 2009; and 60 percent from December 17, 2012.  

For informational purposes it is noted that, prior to VA's receipt of the Veteran's claim in late January 2013, that is the basis of the RO's rating decision of January 2014, the Veteran had pursued an appeal as to the rating for assignment for his bilateral hearing loss, which he withdrew in writing in his correspondence of December 17, 2012.  In his January 2013 TDIU application, the Veteran indicated that he had a high school education and past work experience as an office worker and that his ear disorders precluded employment as of December 2012.  The record otherwise indicates that he worked as a train inspector for a railroad for many years until he retired in the late 1960s.  

In this instance, the record is equally divided as to the effect of the Veteran's profound hearing loss and his tinnitus on his employability.  A VA audiologist in February 2014 without a claims folder review found there to be no significant adverse effect on employment resulting from the Veteran's bilateral hearing loss, although it was noted that his employment would be more feasible in a lightly supervised environment.  Also, because the Veteran denied the presence of tinnitus at that time, the VA audiologist concluded that there was no impact therefrom on his ability to perform the ordinary activities of life, including work activity.  A contrary opinion, dated in February 2014, from a private consulting audiologist is also of record, wherein it was determined that the Veteran's bilateral hearing loss and tinnitus in combination rendered him unemployable, as he was required to avoid working in any environment in which there was noise exacerbating his hearing loss.  Limitations would in the audiologist's opinion prevent verbal communication either face-to-face or by telephone, even with the use of amplification.  His impairments were found to pose a safety risk in any job sctting involving or requiring driving, transport, or being around heavy or moving machinery.  His impairments would in the consulting audiologist's view significantly impair his employability in most job assignments with or without adaptation and or amplification.

Each opinion appears competent and of equal probative value, notwithstanding the absence of a review of the claims folder by either examiner.  Given that the evidence is at least in relative equipoise as to the dispositive question posed by this appeal as to the Veteran's unemployability, the benefit of the doubt is accorded the Veteran and a TDIU is assigned.  This represents a complete grant of the requested benefit on appeal.  


ORDER

Entitlement to a TDIU is granted, subject to those provisions governing the payment of monetary benefits. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


